It is the contention of appellant that the court should have rendered judgment for him; there being shown a material shortage in the quantity of the land purchased, and it appearing that such shortage was more in proportion to the entire purchase price than the $500 note sued on. There is no fraud alleged or shown on the part of the appellee which induced the appellant to make the purchase of the lot, and it is settled law that the general covenant of warranty in the deed applies to the title, and not to the quantity of land in the lot. Daughtrey v. Knolle, 44 Tex. 450; Eaton v. Tod (Tex. Civ. App.) 68 S.W. 546. The finding of the jury is, and there is evidence, to support it, that appellant purchased the land as it was defined and inclosed on the ground by the fence, buildings, and the street. Appellant bought the lot in gross for the sum of $2,000, and he did not buy, nor was he induced to buy, the lot by the front foot or by "paying her so much per square foot." In these facts the court did not err in rendering judgment for the amount of the note, as a personal judgment, as he did. Wuest v. Moehrig, 24 Tex. Civ. App. 124, 57 S.W. 864; Sibley v. Hayes, 96 Tex. 78, 70 S.W. 538; Tiffee v. Linsley,10 Tex. Civ. App. 465, 32 S.W. 80.
The pleadings of appellee would support the personal judgment rendered. Appellee, in a supplemental petition, pleaded mistake of description in the deed. As found by the jury, the mistake of description was made in the deed and entirely by the scrivener preparing it. The court did not enter judgment foreclosing the vendor's lien, but entered judgment only on the note, as of a debt promised to be paid.
We have examined the other assignments, and think they should be overruled.
The judgment is affirmed.